PER CURIAM.
A stipulation having been filed in this cause in this court on March 7, 1933, which said stipulation is in the words and figures following, to wit: “It is stipulated by and between the parties, by their respective counsel, that the record in this proceeding shall not be printed but that the decision herein shall abide the decision in the related case of the same parties involving the same question, Docket No. 41024 (C. C. A. No. 4942), before the United States Board of Tax Appeals, and that the court may, upon disposition of the related proceeding, enter a like order and issue a like mandate in this proceeding”; it appearing to the court that the decision of the United States Board of Tax Appeals in cause No. 4942, Commissioner of Internal Revenue v. Morriss Realty Trust No. 2 et al., was affirmed by this court on January 2, 1934 [68 F.(2d) 648], it is now here ordered and adjudged by this court that the decision entered in this cause on September 23, 1931, by the United States Board of Tax Appeals, be, and the same is hereby, affirmed.